DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) of Claim 10 is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed system. The specification does not demonstrate that applicant has made an invention that achieves the claimed system because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
The limitation “means for” in claim 10 is not properly defined in the specification. Therefore, it is not clear what the “means” are pertains to and whether or not it’s includes signals or software.  Since no clear and deliberate definition of "means" can be found in the specification, based on the broadest interpretation, "means" can be interpreted as either software or a signal, which are not statutory.  See Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972); Cochrane v. Deener, 94 U.S. 780,787-88 (1876).
Claim 11 recite a system, but recite no hardware in the system to perform the claimed steps. Claim 11 is nothing more than software per se. The claims lack the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material.

Claims 1-9 (and claims 10-19 once statutory) are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

These imitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform obtaining search word, determining application types and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the independent claims 1, 10-11 are not patent eligible.


Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11 recites in a preamble “A for system classifying”, which should be corrected to “A system for classifying”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marfatia et al. (US 2007/0214099) in view of Shkapenyuk et al. (US 2017/0032015).

Regarding claim 1, Marfatia teaches a method of classifying a stream of data received from a production environment, where the stream of data includes multiple different types of data, comprising: 
comparing a portion of the data stream to a plurality of templates ([0050] “a pattern applies to a formatted string with wildcards that can be used to identify a match or base template with another string”, [0054], [0064])(see NOTE) to determine if the portion of the data stream matches any of the plurality of templates ([0053]-[0054], [0075]), marking the portion of the data stream, when the portion 
marking the portion of the data stream to indicate that it does not match any of the plurality of templates if the portion of the data stream does not match any of the templates ([0075]-[0076] “If no matching predefined XML pattern is found, the pattern conversion engine requests a matching dynamic  pattern”, [0100])(see NOTE I); 
analyzing the portion of the data stream, when the portion of the data stream is marked to indicate that it matches one of the plurality of templates, to determine whether the portion of the data stream is one of a plurality of different data types that correspond to the matched template ([0063]-[0064], [0075]-[0076]); 
marking the portion of the data stream, when the portion of the data stream is determined to be a certain data type to indicate that the portions of the data stream is that certain data type ([0063]-[0064], [0077]-[0078]); and 
marking the portion of the data stream, when the portion of the data stream is determined to not be any of the data types corresponding to the matched template to indicate that the portion of the data stream is an unknown ([0121] “input data stream … may not have been identified and classified”) data type ([0060], [0083], [0100])(see NOTE I).

NOTE Marfatia teaches that a plurality of patterns are applied to a data stream.  The pattern can identify a match or “base template” in one embodiment.  The patterns are predefined, classified and reused [0063].  Therefore, such patterns are construed to be analogous to the claimed templates.  I.e. by definition “template is a (1): a gauge, pattern, 2: something that establishes or serves as a pattern” (see Merriam-Webster Dictionary).
NOTE I Marfatia teaches that every block of the stream is marked – “data stream is extracted and marked … under which the input data stream is to be interpreted” [0056].  When pattern is not match to any existing/known patterns, a new pattern is generated at runtime [0060].  Such pattern is referred as a “hatched pattern”.  Thus, for an unknown block in the stream, the hatched pattern is dynamically fetched [0083].  Such pattern is checked for relevancy and either staved for a future use or discarded [0084].  Therefore, it is reasonable to conclude that the new “hatched pattern” for an unknown block indicates that it does not match any of the stored patterns/ templates and likewise the new “hatched pattern” indicates that the portion of the data stream is an unknown data type, because the dynamically created hatched pattern is validated to be either stored and reused or discarded.
However, to merely obviate the reasoning above, Shkapenyuk teaches “marking the portion of the data stream, when the portion of the data stream is determined to not be any of the data types corresponding to the matched template to indicate that the portion of the data stream is an unknown” ([0056] as in data from the stream “could be labeled "unmatched,"”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Marfatia to include templates to process data and mark data as unknown as disclosed by Shkapenyuk.  Doing so would provide continuous monitoring of data quality in a dynamic feed environment (Shkapenyuk [0001]).

Regarding claim 11, Marfatia teaches for system classifying a stream of data received from a production environment, where the stream of data includes multiple different types of data, comprising: a template matching unit that compares a portion of the data stream to a plurality of templates to determine if the portion of the data stream matches any of the plurality of templates, that marks the portion of the data stream, when the portion of the data stream matches one of the templates, to indicate which of the plurality of templates the portion of the data stream matches and that marks the 
Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, Marfatia as modified teaches the method and the system, further comprising submitting the portion of the data stream to an external data classifier for classification when the portion of the data stream is determined to not match any of the plurality of templates or when the data is marked as an unknown data type (Marfatia [0084], [0094], Shkapenyuk [0056]).
Marfatia as modified doesn’t explicitly teach an external data classifier.  However, such embodiment would have been obvious to those of ordinary skill in the art in order to accommodate various different configurations.

Regarding claims 3 and 13, Marfatia as modified teaches the method and the system, further comprising receiving, from the external data classifier, information that indicates that the portion of the taxonomy … to … mark knowledge elements in the stream “,  [0098]).

Regarding claims 4 and 14, Marfatia as modified teaches the method and the system, further comprising: 
marking the portion of the data stream to indicate that is the certain data type determined by the external data classifier (Marfatia [0098]); and 
submitting the portion of the data stream to a data consumer (Shkapenyuk [0070], F13:1316).

Regarding claims 5 and 15, Marfatia as modified teaches the method and the system, wherein the data consumer to which the portion of the data stream is submitted is a data consumer for the certain type of data that the portion of the data stream was determined to be (Shkapenyuk [0029] “user may … subscribe … to various types of feeds”, [0070], F13:1316).

Regarding claims 6 and 16, Marfatia as modified teaches the method and the system, further comprising submitting the portion of the data stream to a data consumer when the data stream is marked (Shkapenyuk [0036], [0058]) to indicate that it is a certain data type (Shkapenyuk [0032], [0070], F13:1316).

Regarding claims 7 and 17, Marfatia as modified teaches the method and the system, wherein the data consumer to which the portion of the data stream is submitted is a data consumer for the certain type of data that the portion of the data stream was determined to be (Shkapenyuk [0029] “user may … subscribe … to various types of feeds”, [0070], F13:1316).



Regarding claim 10, Marfatia teaches a system for classifying a stream of data received from a production environment, where the stream of data includes multiple different types of data, comprising: 
means for comparing a portion of the data stream to a plurality of templates to determine if the portion of the data stream matches any of the plurality of templates, 
means for marking the portion of the data stream, when the portion of the data stream matches one of the templates, to indicate which of the plurality of templates the portion of the data stream matches; means for marking the portion of the data stream to indicate that it does not match any of the plurality of templates if the portion of the data stream does not match any of the templates; means for analyzing the portion of the data stream, when the portion of the data stream is marked to indicate that it matches one of the plurality of templates, to determine whether the portion of the data stream is one of a plurality of different data types that correspond to the matched template; 
means for marking the portion of the data stream, when the portion of the data stream is determined to be a certain data type to indicate that the portions of the data stream is that certain data type; and means for marking the portion of the data stream, when the portion of the data stream is determined to not be any of the data types corresponding to the matched template to indicate that the portion of the data stream is an unknown data type.
Claim 10 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marfatia et al. (US 2007/0214099) in view of Mascarenhas (US 2002/0029162).

Regarding claims 8 and 18, Marfatia as modified teaches the method and the system, wherein the analyzing step comprises: 
obtaining information from a classification taxonomy that indicates the types of data that correspond to the matched template (Marfatia F20, [0075]); and 
determining whether the portion of the data stream is one of the types of data that correspond to the matched template (Marfatia F20, [0075], [0077]-[0078]).
Marfatia as modified does not explicitly teach, however Mascarenhas discloses a classification index in [0049].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Marfatia as modified to include a classification index as disclosed by Mascarenhas.  Doing so would enabling users to conduct custom searches for target information (Mascarenhas Abstract).

Claims 1, 10-11 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Marfatia et al. (US 2007/0214099) in view of Akra et al. (US 5,644,656).

Regarding claims 1, 10-11, Marfatia teaches a method, the system of classifying a stream of data received from a production environment, where the stream of data includes multiple different types of data, comprising: 
comparing a portion of the data stream to a plurality of templates ([0050] “a pattern applies to a formatted string with wildcards that can be used to identify a match or base template with another string”, [0054], [0064])(see NOTE) to determine if the portion of the data stream matches any of the plurality of templates ([0053]-[0054], [0075]), marking the portion of the data stream, when the portion of the data stream matches one of the templates, to indicate which of the plurality of templates the 
marking the portion of the data stream to indicate that it does not match any of the plurality of templates if the portion of the data stream does not match any of the templates ([0075]-[0076] “If no matching predefined XML pattern is found, the pattern conversion engine requests a matching dynamic  pattern”, [0100])(see NOTE I); 
analyzing the portion of the data stream, when the portion of the data stream is marked to indicate that it matches one of the plurality of templates, to determine whether the portion of the data stream is one of a plurality of different data types that correspond to the matched template ([0063]-[0064], [0075]-[0076]); 
marking the portion of the data stream, when the portion of the data stream is determined to be a certain data type to indicate that the portions of the data stream is that certain data type ([0063]-[0064], [0077]-[0078]); and 
marking the portion of the data stream, when the portion of the data stream is determined to not be any of the data types corresponding to the matched template to indicate that the portion of the data stream is an unknown ([0121] “input data stream … may not have been identified and classified”) data type ([0060], [0083], [0100])(see NOTE I).

NOTE Marfatia teaches that a plurality of patterns are applied to a data stream.  The pattern can identify a match or “base template” in one embodiment.  The patterns are predefined, classified and reused [0063].  Therefore, such patterns are construed to be analogous to the claimed templates.  I.e. by definition “template is a (1): a gauge, pattern, 2: something that establishes or serves as a pattern” (see Merriam-Webster Dictionary).
NOTE I Marfatia teaches that every block of the stream is marked – “data stream is extracted and marked … under which the input data stream is to be interpreted” [0056].  When pattern is not match to any existing/known patterns, a new pattern is generated at runtime [0060].  Such pattern is referred as a “hatched pattern”.  Thus, for an unknown block in the stream, the hatched pattern is dynamically fetched [0083].  Such pattern is checked for relevancy and either staved for a future use or discarded [0084].  Therefore, it is reasonable to conclude that the new “hatched pattern” for an unknown block indicates that it does not match any of the stored patterns/ templates and likewise the new “hatched pattern” indicates that the portion of the data stream is an unknown data type, because the dynamically created hatched pattern is validated to be either stored and reused or discarded.
However, to merely obviate the reasoning above, Akra teaches comparing data to “a plurality of templates” (C3L6-10) and “marking the portion of the data stream, when the portion of the data stream is determined to not be any of the data types corresponding to the matched template to indicate that the portion of the data stream is an unknown” (C1L52-55).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Marfatia to include templates to process data and mark data as unknown as disclosed by Akra.  Doing so would provide simple and quick text recognition with a relatively high degree of accuracy (Akra C2L21-24).

Claims 2-4, 12-14 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Marfatia as modified and in further view of Mahajan et al. (US 2011/0219122) or Markram et al. (US 2019/0378008).

With respect to claims 2-4, 12-14, Marfatia as modified doesn’t explicitly teach, an external data classifier.  However, Mahajan discloses the same in [0085] and Markram discloses the same in [0142], .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	April 6, 2021